     Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                Page 1 of 8 PageID 671



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

 ELVIRA MARTINEZ,                                 §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §   Civil Action No. 7:19-cv-00040-O-BP
                                                  §
 ANDREW M. SAUL, Commissioner of                  §
 Social Security Administration,                  §
                                                  §
         Defendant.                               §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        On April 3, 2020, the United States Magistrate Judge issued Findings, Conclusions, and a

Recommendation (the “FCR”) in this case. FCR, ECF No. 19. The FCR recommended that the Court

affirm the decision of the Commissioner of the Social Security Administration (the “Commissioner”),

which concluded that Salvador Martinez (“Martinez”), a minor, is not disabled as defined by the

Social Security Act. Id. at 2 (citing Admin. R. 45, ECF No. 14-1). Plaintiff Elvira Martinez

(“Plaintiff”) filed an Objection to the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge on April 17, 2020. Pl.’s Obj., ECF No. 20.

        The Court has conducted a de novo review of the FCR. For the following reasons, Plaintiff’s

Objection is OVERRULED, and the Court ADOPTS the reasoning in the Magistrate Judge’s FCR.

The Court AFFIRMS the Commissioner’s decision.

I.      FACTUAL BACKGROUND

        Martinez was born on October 9, 2005. Admin. R. 34, ECF No. 14-1. Plaintiff, Martinez’s

mother, filed an application for Supplemental Security Income (“SSI”) on Martinez’s behalf on

January 3, 2006. Id. at 378. The Social Security Administration (“SSA”) concluded Martinez was

disabled since birth. Id. at 30. The SSA concluded that Martinez was still disabled as of May 17, 2012.
                                                  1
      Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20               Page 2 of 8 PageID 672


Id. But on February 26, 2016, the SSA determined that Martinez was no longer disabled. Id. The SSA

upheld that conclusion upon reconsideration. Id. Plaintiff then requested a hearing, and the

Administrative Law Judge (“ALJ”) held a video hearing. Id.

         The ALJ’s decision applied the statutory three-step analysis to determine whether a child once

deemed disabled continues to be disabled, and he concluded that Martinez’s disability ended on March

10, 2016 and that Martinez had not since become disabled again. Id. at 31–32, 45. Specifically, the

ALJ found that (1) Martinez’s condition had improved since May 17, 2012—the “comparison point

decision” (“CPD”) date when he was last classified as disabled; (2) as of March 10, 2016, the

impairments Martinez had on the CPD date did not meet, medically equal, or functionally equal those

in the Listing of Impairments (“Listings”); and (3) that Martinez was no longer disabled. Id. at 33–34,

40–41, 45.

         The Appeals Council denied review, and the Magistrate Judge reviewed the Commissioner’s

final decision that Martinez is no longer disabled. FCR 1, ECF No. 19. The FCR and Plaintiff’s

Objections are ripe for the Court’s review.

II.      LEGAL STANDARD

         On review of the Commissioner’s denial of benefits, a court is limited to whether the

Commissioner’s position is supported by substantial evidence and whether the Commissioner applied

the proper legal standards when evaluating the evidence. Greenspan v. Shalala, 38 F.3d 232, 236 (5th

Cir. 1994) (citing 42 U.S.C. §§ 405(g), 1383(c)(3)). Substantial evidence is defined as more than

scintilla and less than a preponderance, and as being such relevant and sufficient evidence as a

reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater, 67 F.3d 558,

564 (5th Cir. 1995). The Commissioner, not the court, has the duty to weigh the evidence, resolve

material conflicts in the evidence, and make credibility choices. Carrier v. Sullivan, 944 F.2d 243,

247 (5th Cir. 1991). So, when applying the substantial evidence standard, the reviewing court does

                                                   2
   Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                    Page 3 of 8 PageID 673


not re-weigh the evidence, retry the issues, or substitute its own judgment; rather, the court scrutinizes

the record to determine whether substantial evidence is present. Greenspan, 38 F.3d at 236. A finding

of no substantial evidence is appropriate only if there is a “conspicuous absence of credible choices”

or “no contrary medical evidence” to support the Commissioner’s decision. Johnson v. Bowen, 864

F.2d 340, 343–44 (5th Cir. 1988) (internal citation omitted).

       In determining whether a child continues to be disabled, the Commissioner uses a three-step

analysis. See 20 C.F.R. § 416.994a(b). First, the Commissioner considers whether there has been

“medical improvement,” as defined in section 416.994a(c), in the claimant’s impairments since the

CPD date. Id. § 416.994a(b)(1). If not, the analysis is over, and the disability typically continues. Id.

Second, if medical improvement has occurred, the Commissioner considers whether the

“impairment(s) still meet or equal the severity of the listed impairment that it met or equaled” on the

CPD date. Id. § 416.994a(b)(2). If so, the analysis is over, and the disability typically continues. Id.

Third, if there has been medical improvement such that the impairments no longer meet or equal the

severity of the Listings, the Commissioner will consider whether the claimant is disabled pursuant to

§§ 416.924(c) and (d). Id. § 416.994a(b)(3).

       To determine if the claimant is still disabled at the third step, the Commissioner must first

determine whether the claimant has a medically determinable impairment, or combination of

impairments, that is severe. Id. § 416.994a(b)(3)(i); see also § 416.924(c) (defining “severe”

impairments). If not, the analysis is over, and the disability has ended. Id. § 416.994a(b)(3)(i). Second,

if the impairment is severe, the Commissioner will consider whether the impairment meets or

medically equals the severity of any impairment in the Listings. Id. § 416.994a(b)(3)(ii). If so, the

analysis is complete, and the disability continues. Id. Third, if the severe impairment does not meet

or medically equal the severity of any impairment in the Listings, the Commissioner will consider

whether the impairment functionally equals the impairments in the Listings. Id. § 416.994a(b)(3)(iii).

                                                    3
   Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                   Page 4 of 8 PageID 674


       To determine whether an impairment, or combination of impairments, functionally equals a

Listing for children, the impaired child’s functioning is compared to other children of their same age

who do not suffer from an impairment. Id. § 416.926a(b). The impaired child is evaluated according

to six domains: (1) acquiring and using information; (2) attending and completing tasks;

(3) interacting and relating with others; (4) moving about and manipulating objects; (5) caring for

himself; and (6) health and physical well-being. Id. § 416.926a(b)(1). When the impact of the

impairment on the child’s functioning is “marked” in two or more domains, or “extreme” in at least

one domain, the impairment functionally equals Listing-level severity. Id. § 416.926a(d); see §

416.926a(e) (defining “marked” and “extreme” limitations). If the impairment, or combination of

impairments, functionally equals a Listing, the disability continues. Id. § 416.994a(b)(3)(iii). If not,

the disability has ended. Id.

III.   ANALYSIS OF OBJECTIONS

       Plaintiff makes only one objection to the FCR: She contends the ALJ committed reversible

error by failing to evaluate or provide an explanation for rejecting the medical opinions of Dr. Steve

Muyskens (“Dr. Muyskens”) and speech-language pathologist Rebecca Smith (“Smith”). Pl.’s Obj.

1–2, ECF No. 20.

       Federal regulations require the ALJ to evaluate every medical opinion of record. 20 C.F.R.

§§ 404.1527(c), 416.927(c). Furthermore, a medical opinion from a treating source should be given

more weight than a medical opinion from a medical professional without a long and extensive

treatment history with the claimant. Id. § 404.1527(c); see § 404.1527(a)(2) (defining “treating

source”); see also Robinson v. Astrue, 271 F. App’x 394, 396 (5th Cir. 2008) (holding an opinion

from a physician who “performed a one-time consultative exam” on the claimant was not due special

deference because he was not a treating source). The Magistrate Judge found that Dr. Muyskens’ and

Smith’s opinions constitute medical opinions, and this Court agrees. FCR 5, ECF 19. All medical

                                                   4
  Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                    Page 5 of 8 PageID 675


opinions should be considered in conjunction with evidence from nonmedical sources, including the

claimant. See 20 C.F.R. §§ 404.1527(b), 416.913(a)(4).

       “[A]bsent reliable medical evidence from a treating or examining physician controverting the

claimant’s treating specialist, an ALJ may reject the opinion of the treating physician only if the ALJ

performs a detailed analysis of the treating physician’s views under the criteria set forth in 20 C.F.R.

§ 404.1527(d)(2).” Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000) (emphasis in original).

However, Plaintiff has not shown the ALJ rejected Dr. Muyskens’ or Smith’s medical opinions. The

ALJ’s review referenced Dr. Muyskens’ and Smith’s medical opinions and weighed them with

additional evidence in finding that the claimant’s disability had ended. Notably, the ALJ

acknowledged Dr. Muyskens’ September 28, 2016, letter (the “Letter”) and other materials when

noting Martinez’s “very significant longitudinal history of surgical procedures,” his limited ability to

exercise, and his oxygen saturation. Admin. R. 40, ECF No. 14-1. Additionally, the ALJ noted that

materials from Smith’s February 15, 2016 evaluation of Martinez “establish[ed] 100 percent speech

intelligibility with mild language delays.” Id. at 42. Therefore, Plaintiff’s contention that the ALJ

failed to provide an explanation for rejecting the medical opinions of Dr. Muyskens and Smith is

unpersuasive.

       A. Dr. Muyskens’ Opinion

       Plaintiff argues that the ALJ “did not recognize Dr. Muyskens’ September 28, 2016 letter, did

not evaluate the opinions contained within, and did not provide an explanation for rejecting such

opinions.” Pl.’s Obj. 3, ECF No. 20. In support of her position, Plaintiff notes that, although the “ALJ

acknowledged that Martinez had three major palliative surgeries, the ALJ never recognized Dr.

Muyskens’ [Letter stating] that [these surgeries] were ‘only palliative . . . and not corrective.’” Pl.’s

Obj. 2–3, ECF No. 20. Plaintiff further notes that, “while the ALJ concluded that Martinez had limited

ability to participate in competitive sports and physical activity, the ALJ never cited to Dr. Muyskens’

                                                   5
  Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                    Page 6 of 8 PageID 676


[Letter stating] that Martinez had a ‘limited ability to perform exercise and participate in activities’”

and that “he did not recognize or evaluate Dr. Muyskens’ opinion that Martinez’s medical condition

was ‘a lifelong medically handicapping condition.’” Id. at 3.

       In general, the ALJ need not list each piece of medical evidence he considers. See Hammond

v. Barnhart, 124 F. App’x 847, 851 (5th Cir. 2005). But medical opinions receive special attention.

See id. Martinez’s extensive and long-term treatment relationship with Dr. Muyskens affords Dr.

Muyskens’ opinion significant weight as that of a treating source. See 20 C.F.R. 404.1527(a)(2). Thus,

Dr. Muyskens’ medical opinion receives controlling weight as long as the findings are not inconsistent

with the other substantial evidence in the record. Id. § 404.1527(c)(2).

       Plaintiff relies on Kneeland v. Berryhill, which states, “opinions from examining physicians

must be considered,” and an “ALJ cannot reject a medical opinion without an explanation.” Pl.’s Obj.

3, ECF No. 20 (quoting 850 F.3d 749, 760 (5th Cir. 2017)). Plaintiff contends the ALJ violated

Kneeland and section 404.1527(c)(1) by not evaluating Dr. Muyskens’ Letter and failing to explain

his rejection of Dr. Muyskens’ conclusions. Pl.’s Obj. 4, ECF No. 20.

       In Kneeland, “[t]he ALJ’s root error was failing to address—or even mention—[the doctor’s]

opinion.” 850 F.3d at 761. But here, the ALJ did consider Dr. Muyskens’ Letter, and he did so

explicitly. In fact, the ALJ referencing the Letter itself and referencing its documentation of

Martinez’s Hypoplastic Left Heart Syndrome and the palliative surgeries. Admin. R. 40, 44, ECF No.

14-1. The ALJ’s acknowledgement of the palliative, but non-corrective, surgeries indicates he

considered the opinion and did not reject it. And while the ALJ did not explicitly refer to Martinez’s

“lifelong medically handicapping condition,” that does not mean he failed to consider that part of the

opinion. See Hammond, 124 F. App’x at 851.

       The ALJ’s finding does not indicate he rejected Dr. Muyskens’ Letter, but instead considered

it in conjunction with the other evidence and analyzed the record holistically. Id. The ALJ found that

                                                   6
   Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                 Page 7 of 8 PageID 677


“[s]ince March 10, 2016, the claimant has had the following severe impairment: symptomatic

congenital heart disease and speech and language delays,” id. at 40–41, and that Martinez “was limited

in his ability to perform exercise as tolerated,” id. at 44. But the ALJ ultimately concluded that the

impairment did not functionally equal one of the Listings because it did not cause a “marked” or

“extreme” functional limitation. Id. at 40–41. The ALJ acknowledged that Martinez still had

limitations and impairments; however, he concluded that, since the surgeries, Martinez had improved

such that his impairments no longer functionally limited him under section § 416.926(a). Because this

status was determined by considering both Dr. Muyskens’ Letter and the rest of the record, the ALJ

did not err.

        B. Smith’s Opinion

        Plaintiff also argues that the ALJ did not evaluate or provide an explanation for rejecting

speech-language pathologist Smith’s opinion. Pl.’s Obj. 4–5, ECF No. 20. This argument is

unpersuasive, and the Magistrate Judge was correct to conclude that the ALJ properly evaluated and

considered Smith’s February 15, 2016, opinion as well. See FCR 7, ECF No. 19.

        Although a state-licensed speech-language pathologist is an acceptable medical source,

Smith’s opinion—which she derived from a single evaluation of Martinez—is not afforded the same

weight of a medical opinion from a treating source. See Robinson, 271 F. App’x at 396. Because

Smith’s medical opinion is not entitled to controlling weight given the factors in section

404.1527(c)(2), other subjective evidence (such as Plaintiff’s own testimony) may be considered in

conjunction with Smith’s opinion. See 20 C.F.R. §§ 404.1527(b), 416.913(a)(4).

        When evaluating Martinez’s “ability to acquire and use information” and “interacting and

relating with others,” the ALJ clearly evaluated and considered Smith’s opinion. Admin. R. 34–35,

ECF No. 14-1. The ALJ quoted Smith’s opinion that Martinez showed “100 percent speech

intelligibility with mild language delays.” Id. at 42. However, Plaintiff objects because the ALJ did

                                                  7
  Case 7:19-cv-00040-O-BP Document 21 Filed 07/07/20                  Page 8 of 8 PageID 678


not mention parts of Smith’s opinion that stated Martinez had “moderately severe expressive/receptive

language deficits, and skilled speech therapy was recommended” or “that therapy once to twice per

week was necessary.” Pl.’s Obj. 4, ECF No. 20. Again, an ALJ’s failure to explicitly mention a piece

of evidence does not mean he did not evaluate and consider it. Hammond, 124 F. App’x at 851.

       The record indicates the ALJ considered Smith’s opinion alongside other evidence within the

record. Martinez’s mother noted Martinez made the “A honor roll” and is able to concentrate at a level

necessary to perform his schoolwork. Admin. R. 42, ECF No, 14-1. Moreover, the Hearing Officer

observed that Martinez could “carry on a normal age appropriate conversation and his speech was

clear and logical.” Id. When considering this information together, there was substantial evidence to

conclude that Martinez was no longer disabled.

IV.    CONCLUSION

       Having conducted a de novo review of the FCR and Plaintiff’s Objection, the Court

OVERRULES Plaintiff’s Objection and ADOPTS the reasoning in the Magistrate Judge’s FCR.

Accordingly, the Court AFFIRMS the Commissioner’s decision that Martinez is not disabled as

defined by the Social Security Act.

       SO ORDERED on this 7th day of July, 2020.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
